THE THIRTEENTH COURT OF APPEALS

                                    13-14-00441-CR


                                Rene Francisco Aguilera
                                          v.
                                  The State of Texas


                                    On Appeal from the
                      206th District Court of Hidalgo County, Texas
                           Trial Cause No. CR-1836-00-D(1)


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

September 18, 2014.